Title: James Madison to Chester Bailey, 12 May 1826
From: Madison, James
To: Bailey, Chester


                        
                            
                                Sir
                            
                            
                                
                                    
                                
                                May 12. 26
                            
                        
                        I have recd. yours of the 4th. inst. I hope your Guest will very soon set out, if he sd. not already have
                            done so. On the subject of yr. charges agst. him, I must refer to my last, adding only that speedy attention will be given
                            not only to any necessary advance for his journey, but to what may become due for his ordinary expences, during his
                            detention if that sd. happen. The bill for the past must bear the delay heretofore intimated. With my acknts. for the
                            friendly tenor of your communications; I tender you my respects & good wish<es>
                        
                            
                                
                            
                        
                    